343 S.C. 484 (2001)
541 S.E.2d 241
Patsy STONE, Petitioner,
v.
Hugh K. LEATHERMAN and Florence County Election Commission, Respondents.
Supreme Court of South Carolina.
January 9, 2001.

ORDER
The South Carolina Election Commission upheld the denial of petitioner's protest of the election result in her race against respondent Hugh K. Leatherman for a Senate seat. Petitioner has filed a Notice of Appeal from the order of the Election Commission with both this Court and the Senate. Respondents move to dismiss the appeal and request costs.
Article III, § 11 of the South Carolina Constitution provides that the Senate has the authority to judge the *485 election returns and qualifications of its own members. Pursuant to S.C.Code Ann. § 7-17-250 (1976), all appeals from protests concerning elections of Senate members are to the Senate itself. Petitioner argues, however, that both Article III, § 11 and § 7-17-250 conflict with § 7-17-270 (Supp.2000), which provides that all appeals from the Commission shall be to the Supreme Court on writ of certiorari. Since the constitutional provision and § 7-17-250 are specific rules concerning elections of members of the General Assembly, these provisions are not superseded by the more general § 7-17-270. Spartanburg County Dep't of Soc. Serv. v. Little, 309 S.C. 122, 420 S.E.2d 499 (1992). Accordingly, this Court does not have jurisdiction over this matter. Scott v. Thornton, 234 S.C. 19, 106 S.E.2d 446 (1959); Andersen v. Blackwell, 168 S.C. 137, 167 S.E. 30 (1932). The motions to dismiss are, therefore, granted.
Pursuant to Rule 222(b), SCACR, respondents are awarded attorney's fees in the amount of $500.
IT IS SO ORDERED.
   /s/ Jean H. Toal, C.J.
   /s/ James E. Moore, J.
   /s/ John H. Waller, Jr., J.
   /s/ E.C. Burnett, III, J.
PLEICONES, J., not participating.